10
ea
LZ
13
14
i5
16
17
18
L9
20
21
22
23
24
25
26
27
28

 

Case 2:20-mj-05155-DUTY Document6 Filed 10/26/20 Pagelof2 Page ID #:13

 

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No.: 20 MI S155
Plaintiféf, )

vs.

Sheila Avin Lavvirlgo,

Defendant. )

)
) ORDER OF DETENTION AFTER HEARING
) {[Fed. R. Crim. P. 32.1(a) (6);
) 18 U.S.C. § 3143 {a)]

)

 

The defendant having been arrested in this District pursuant to

a warrant issued by the United States District Court for the
Sovthern Dist/ Califrnia for alleged violation(s) of the terms and
conditions of nisfaer) [probation] (Gupervised release) ; and
The Court having conducted a detention hearing pursuant to
Federal Rule of Criminal Procedure 32.1(a)(6) and 1i8U.S.C. § 3143 (a),
The Court finds that:
A. (~ The defendant has not met his {her)burden of establishing by
clear and convincing evidence that he /Ghe) is not likely to flee

if released under 18 U.S.C. § 3142(b) or (c). This finding is
based on No Known bail resources, unverifted background,
wl

 

 
10
od
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-mj-05155-DUTY Document6 Filed 10/26/20 Page 2of2 Page ID #:14

appanomt absconden status a poss tole ongoing

 

su bstanice. alse

 

 

and/or

A The defendant has not met his xher burden of establishing by

clear and convincing evidence that he/6he)is not likely to pose

a danger to the safety of any other person or the community if

released under 18 U.S.C.

§ 3142(b) or (c). This finding is based

on:_poscible ong ola substunw abuse, lengthy criminal

 

nistory

 

 

 

IT THEREFORE IS ORDERED that the defendant be detained pending

the further revocation proceedings.

Dated:

Oct. 26,2020

 

hue lire AL KZ,

JEAN ROSENBLUTH
U.S. MAGISTRATE JUDGE

 

 
